Citation Nr: 1200899	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  11-04 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran served on active duty from March 1957 to March 1960. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In February 2011, the Veteran indicated on his appeal form (VA Form 9) that he desired a hearing before a Traveling Veterans Law Judge.  However, in a statement received by the RO in October 2011, the Veteran stated that he wished to withdraw his request for a hearing.  See 38 C.F.R. § 20.702(e) (2011).  Accordingly, the Board will proceed without further delay.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have hemorrhoids that were caused or aggravated by his service.    


CONCLUSION OF LAW

Hemorrhoids were not caused or aggravated by the Veteran's service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

 The Veteran asserts that he is entitled to service connection for hemorrhoids.  He argues that this condition started in Japan in 1958, with additional treatment in Hawaii in 1959.  See Veteran's claim (VA Form 21-4138), received in May 2010.  He did not assert that he underwent surgery during service in his May 2010 claim.  However, in his notice of disagreement, received in July 2010, he stated that he was treated for hemorrhoids in Hawaii in 1958, and that he underwent surgery for hemorrhoids at a U.S. Naval Hospital in Japan in 1959. 

In general, service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre- existing injury or disease in the line of duty.  38 U.S.C.A. § 1131.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment reports do not shown any relevant complaints, treatment, or findings.  The Veteran's separation examination report, dated in March 1960, shows that his G-U (genitourinary) system was clinically evaluated as normal.  

As for the post-service medical evidence, it consists of VA progress notes, dated between 2001 and 2010.  This evidence does not show any relevant complaints, treatment, or findings.  

The Board finds that the preponderance of the evidence shows that the Veteran does not have hemorrhoids, and that the claim must therefore be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  The Veteran was not shown to have hemorrhoids during service, nor is there any post-service medical evidence to show that he has hemorrhoids.  In addition, there is no medical evidence to show that the claimed condition is related to service.  Accordingly, the claim must be denied.  

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The issue on appeal is based on the contention that hemorrhoids were caused by service.  The Veteran has asserted that he was treated for hemorrhoids during service, to include surgery, and in his claim, received in May 2010, he stated, "I still have occasional problems with my hemorrhoids (approximately three or four times a year)."  However, his service treatment records and post-service medical records do not show any relevant treatment, complaints, or diagnoses.  In this regard, the Board is fully aware that applicable regulation requires continuity of symptomatology, not continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  As noted above, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record.  Buchanan.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Id.   In this case, to the extent that the Veteran asserts that he received treatment for hemorrhoids during service, to include surgery, and appears to assert that he has had ongoing hemorrhoid symptoms since his service, the Board does not find that his statements regarding the date of onset of his claimed disability, or the continuity of his symptoms since discharge, to be credible based on his statements, the absence of treatment or relevant findings in his service and post-service treatment records, which span a length of well over 50 years, and the absence of a claim for the disability at issue for over 50 years after service.  

Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has hemorrhoids that are related to his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  


II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in May 2010.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports have been obtained.  In this regard, it appears that in November 2001, the National Personnel Records Center forwarded all available service treatment reports to VA.  It also appears that all post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  Specifically, the RO has obtained the Veteran's VA medical records.  

The Veteran has not been afforded an examination, and an etiological opinion has not been obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

The Veteran's service treatment reports do not show any relevant complaints, treatment, or findings, providing evidence against this claim.  Similarly, the post-service medical evidence does not show any relevant complaints, treatment, or findings, and there is no medical evidence linking hemorrhoids with the Veteran's service.  His assertions have been found not to be credible.  Therefore, the McLendon criteria are not satisfied.  Accordingly, an examination and etiological opinion need not be obtained.  McLendon; see also 38 C.F.R. § 3.159(c)(4) (2011); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


